UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                         :
CITY OF MAPLE HEIGHTS,                   :           CASE NO. 1:20-cv-01872
OHIO,                                    :
                                         :
               Plaintiff,                :           CERTIFICATION ORDER
                                         :
v.                                       :
                                         :
NETFLIX, INC. & HULU, LLC,               :
                                         :
               Defendant.                :
                                         :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

           Under Ohio Supreme Court Rule of Practice 9.01, this Court certifies two questions

of Ohio law to the Ohio Supreme Court. This Court provides the following information:

     I.        Name of the Case

           City of Maple Heights, Ohio v. Netflix, Inc. and Hulu, LLC, Case No. 1:20-cv-01872

(N.D. Ohio).

     II.       Defendants’ Motion to Dismiss and Plaintiff’s Responses

           Plaintiff City of Maple Heights, Ohio sues Defendants Netflix, Inc. and Hulu, LLC for

allegedly providing video services in Ohio—including in Maple Heights—without video

service authorizations in violation of the Fair Competition in Cable Operations Act. 1

           Maple Heights asks the Court to declare that Netflix and Hulu are video service

providers under Ohio law and, therefore, Netflix and Hulu must pay video service provider

fees to Maple Heights and other Ohio municipalities.




           1
               Ohio Rev. Code §§ 1332.21, et seq.
Case No. 1:20-cv-01872
GWIN, J.

       On October 19, 2021, Netflix and Hulu separately filed motions to dismiss Maple

Heights’s Complaint. In these motions to dismiss, Netflix and Hulu argue, inter alia, that

they do not provide video service under Ohio law because: (1) they do not offer video

programming comparable to broadcast television under O.R.C. § 1332.21(I); (2) they offer

their content over the public Internet, which they claim is exempt under O.R.C. § 1332.21(J);

and (3) they do not own, operate, or use video service networks in public rights-of-way under

O.R.C. § 1332.21(J).

       Plaintiff Maple Heights disagrees on each of these points and argues that Netflix and

Hulu are subject to the requirements of O.R.C. §§ 1332.21, et seq. Plaintiff contends, inter

alia: (1) Netflix and Hulu offer the same types of televisions shows, movies, and other video

content as broadcast television and, therefore, provide video programming under

O.R.C. § 1332.21(I); (2) Netflix and Hulu do not offer their video programming over the

public Internet and, even if they did, Netflix and Hulu’s video programming is not offered as

“part of and via a service that enables users to access content, information, electronic mail,

or other services offered over the public internet," as required by O.R.C. § 1332.21(J); and

(3) they are video service providers under O.R.C. §§ 1332.21, et seq. even if Netflix and

Hulu do not own, operate, or use video service networks.

       In its motion to dismiss, Hulu also argues that Maple Heights is an improper party to

bring this suit. To support this standing argument, Hulu points to O.R.C. § 1332.24(C),

which gives the Director of Commerce authority to seek injunctions against the unauthorized

provision of video services, enter into written assurances of voluntary compliance, or assess

civil penalties pursuant to an administrative adjudication. According to Hulu, the Ohio




                                             -2-
Case No. 1:20-cv-01872
GWIN, J.

legislature granted the Director of Commerce, not municipalities, the power to bring actions

against persons who provide unauthorized video services.

        In response, Maple Heights argues it has standing to bring this suit. First, Maple

Heights points to O.R.C. § 1332.33, which gives municipalities and townships a private right

of action to sue video service providers who underpay their franchise fees based on the

results of an audit. Second, Maple Heights asserts that even if this suit falls outside the scope

of O.R.C. § 1332.33, the Court should infer that the Ohio legislature intended municipalities

and townships to bring enforcement actions against video service providers that provide

video service without the Director of Commerce’s authorization. 2

 III.       Questions of Law to be Answered

              1. Whether Netflix and Hulu are video service providers under Ohio law. 3

              2. Whether Maple Heights can sue Netflix and Hulu to enforce Ohio’s video
                 service provider provisions. 4

 IV.        Name of Each Party

              •   Plaintiff City of Maple Heights, Ohio

              •   Defendant Netflix, Inc.

              •   Defendant Hulu, LLC

 V.         Names, Addresses, and Telephone Numbers of Counsel for Each Party

        Plaintiff City of Maple Heights, Ohio is represented by:

                  Mark A. DiCello (Ohio Bar No. 0063924)
                  Justin J. Hawal (Ohio Bar No. 0092294)
                  DICELLO LEVITT GUTZLER LLC

        2
            See Cort v. Ash, 422 U.S. 66 (1975); see also Anderson v. Smith, 196 Ohio App. 3d
540, 544 (Ohio Ct. App. 2011).
      3
        See Ohio Rev. Code § 1332.21(M).
      4
        See Ohio Rev. Code §§ 1332.24, 1332.33(D); Cort v. Ash, 422 U.S. 66 (1975).
                                        -3-
Case No. 1:20-cv-01872
GWIN, J.

            7556 Mentor Avenue
            Mentor, Ohio 44060
            Tel: 440-953-8888
            madicello@dicellolevitt.com
            jhawal@dicellolevitt.com

            Adam J. Levitt
            Mark S. Hamill
            Brittany Hartwig
            DICELLO LEVITT GUTZLER LLC
            Ten North Dearborn Street, Sixth Floor
            Chicago, Illinois 60602
            Tel: 312-314-7900
            alevitt@dicellolevitt.com
            mhamill@dicellolevitt.com
            bhartwig@dicellolevitt.com

            Austin Tighe
            Michael Angelovich
            Chad E. Ihrig
            NIX PATTERSON, LLP
            3600 North Capital of Texas Highway
            Building B, Suite 350
            Austin, Texas 78746
            Tel: 512-328-5333
            atighe@nixlaw.com
            mangelovich@nixlaw.com

            Peter Schneider
            SCHNEIDER WALLACE COTTRELL KONECKY, LLP
            3700 Buffalo Speedway, Ste. 1100
            Houston, Texas 77098
            Tel: 713-338-2560
            pschneider@schneiderwallace.com

            Todd M. Schneider
            Jason H. Kim
            SCHNEIDER WALLACE COTTRELL KONECKY, LLP
            2000 Powell Street, Suite 1400
            Emeryville, California 94608
            Tel: 415-421-7100
            tschneider@schneiderwallace.com
            jkim@schneiderwallace.com




                                          -4-
Case No. 1:20-cv-01872
GWIN, J.

      Defendant Netflix, Inc. is represented by:

             Amanda Martinsek (Ohio Bar No. 0058567)
             Gregory C. Djordjevic (Ohio Bar No. 0095943)
             ULMER & BERNE LLP
             1660 West 2nd Street, Suite 1100
             Cleveland, Ohio 44113-1448
             Tel.: 216-583-7000 / Fax: 216-583-7001
             amartinsek@ulmer.com
             gdjordjevic@ulmer.com

             Jean A. Pawlow
             LATHAM & WATKINS LLP
             555 Eleventh Street, NW, Suite 1000
             Washington, D.C. 20004-1304
             Tel.: 202-637-2200 / Fax: 202-637-2201
             jean.pawlow@lw.com

             Mary Rose Alexander
             Robert C. Collins III
             LATHAM & WATKINS LLP
             330 North Wabash Ave., Suite 2800
             Chicago, IL 60611
             Tel.: 312-876-7700 / Fax: 312-993-9767
             mary.rose.alexander@lw.com
             robert.collins@lw.com

      Defendant Hulu, LLC is represented by:

             Kerri L. Keller (Ohio Bar No. 0075075)
             BROUSE McDOWELL
             388 S. Main St., Suite 500
             Akron, OH 44311-4407
             Telephone: (330) 535-5711
             Facsimile: (330) 253-8601
             kkeller@brouse.com

             Victor Jih
             Elizabeth R. Gavin
             Eric T. Kohan
             WILSON SONSINI GOODRICH & ROSATI
             Professional Corporation
             633 West Fifth Street, Suite 1550
             Los Angeles, CA 90071-1650
             Telephone: (323) 210-2900
             Facsimile: (866) 974-7329
                                           -5-
Case No. 1:20-cv-01872
GWIN, J.

                 vjih@wsgr.com
                 bgavin@wsgr.com
                 ekohan@wsgr.com

 VI.        Designation of One of the Parties as the Moving Party

        None of the parties moved for certification. Because these issues are raised in

Defendants’ motions to dismiss, the Court designates Defendants Netflix and Hulu as the

moving parties. 5

 VII.       Conclusion

        The Court CERTIFIES the above questions of law to the Ohio Supreme Court. In

accordance with Rule 9.03(A), the Clerk of the United States District Court for the Northern

District of Ohio is instructed to serve copies of this certification upon all parties or their

counsel and file this certification order under the seal of this Court with the Clerk of the Ohio

Supreme Court.



        IT IS SO ORDERED.


 Dated: July 1, 2021                             s/      James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




        5
            Ohio S. Ct. Prac. R. 9.02(E).
                                              -6-
